997 A.2d 1150 (2010)
CITY OF ERIE, Respondent
v.
PENNSYLVANIA LABOR RELATIONS BOARD, Petitioner.
No. 244 WAL 2009.
Supreme Court of Pennsylvania.
July 7, 2010.

ORDER
PER CURIAM.
AND NOW, this 7th day of July, 2010, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
Must a public employer bargain over elimination of a pension benefit that was not found to be illegal by a court of law?
The parties are further directed to address issues regarding the proper manner of interpreting a collective bargaining agreement; specifically, whether the decision of the Commonwealth Court comports with or diverges from principles of contract interpretation and the collective bargaining process guaranteed by Act 111.
*1151 Petitioner's Application for Leave to File a Post-Submission Communication, filed June 10, 2009, is hereby GRANTED.